Whitpield, 0;. J.,
delivered the opinion of the court.
Tbe duty of inspection imposed by § 3935, code of 1892, bas been taken away by tbe repeal of that section (Laws 1894, chapter 67). Tbe only statute which could save appellant’s case would be, if any, § 3922, code 1892. But the declaration nowhere avers that the board had failed to appoint an overseer of the road in question, or that this overseer had notice of the dangerous condition of the bridge in question, and had failed to repair it. ■ Nor is it averred that the board had failed to contract for the building and keeping in repair of the bridge, as authorized by £ 3937 of the code. On this declaration Sutton v. Carroll County, 41 Mss., 236, and Brabham v. Hinds County, 54 Mss., 363, are decisive against appellant.